Citation Nr: 1039353	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-09 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus.  

2.  Entitlement to an initial rating in excess of 50 percent for 
psychiatric disability.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 
1973, and from March 1978 to July 1978.  

This matter comes to the Board of Veterans Appeals (Board) from 
March 2007 and March 2008 rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 14, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal for an increased rating for 
tinnitus is requested.

2.  The Veteran's psychiatric disability causes occupational and 
social impairment, with deficiencies in most areas, but does not 
result in total occupational and social impairment.

3.  The Veteran meets the schedular criteria for TDIU and the 
Veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of an appeal by the Veteran as 
to the claim for a higher rating for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for a rating of 70 percent for a psychiatric 
disability are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2009).

3.  The Veteran is unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  RO letters dated February 2005, August 2007, November 
2007, August 2008, and October 2008, either informed the Veteran 
of all three elements required by 38 C.F.R. § 3.159(b), as stated 
above, or provided information regarding higher ratings.  The 
letters also notified the Veteran that that a disability rating 
and an effective date for the award of benefits will be assigned 
if service connection is awarded, in compliance with Dingess.  
Additional information in that regard was also sent in July 2009.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the initial notice was provided in February 2005, 
before service connection was granted, it was legally sufficient, 
and VA's duty to notify in this case has been satisfied.  
Nevertheless, the subsequent VCAA letter specifically pertinent 
to the "higher rating" issues.  

Regarding the duty to assist, the Veteran's pertinent medical 
records to include VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Ro 
requested copies of the Veteran's records from the Social 
Security Administration (SSA); however, SSA replied in August 
2007 that it had no records for the Veteran.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The Veteran was also afforded examinations.  
38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the record.  
This examinations are adequate as the claims file was reviewed, 
the examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Steff v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, 
the examinations in this case are adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).

Finally, the Board notes that the Veteran submitted additional 
evidence in support of his claim after the issuance of the most 
recent November 2009 supplemental statement of the case.  His 
representative waived RO consideration of this evidence in June 
2010; therefore, remand for consideration of this evidence by the 
RO in the first instance is not required.


Tinnitus

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, at the time of his hearing before the Board on August 14, 
2009 the Veteran withdrew the appeal as to the claim for a higher 
rating for tinnitus, and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


Psychiatric Disorder

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, the 
Board finds that some discussion of Fenderson v. West, 12 Vet. 
App 119 (1999) is warranted.  In that case, the Court emphasized 
the distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this one) 
in which a veteran expresses dissatisfaction with the assignment 
of an initial disability evaluation where the disability in 
question has just been recognized as service-connected.  VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim-
a practice known as "staged rating."  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In this case, uniform ratings are 
warranted.  

Service connection for a psychiatric disability, claimed as 
posttraumatic stress disorder (PTSD), bipolar disorder, and 
anxiety attacks, has been established since July 2004, and a 50 
percent rating has been assigned, encompassing all diagnoses.  

VA records reflect that the Veteran was seen in July and August 
2004 for psychiatric disability.  He described having gambling 
dependence, panic attacks, periods of ongoing increased anxiety, 
hypomanic behavior, and some claustrophobia.  He had a history of 
alcohol abuse and physical abuse.  He also had previously 
attempted suicide by overdose.  He was living with his mother 
since he spent all of his money on gambling.  He had periods of 
poor sleep, spending sprees, decreased concentration and energy, 
and fluctuations which sounded manic and hypomanic.  On mental 
status examination, he was groomed and dressed appropriately with 
some unkempt facial hair.  He was alert and oriented in all 
spheres.  He was cooperative, pleasant, and had good eye contact.  
There were no motor abnormalities, other than some slight 
restlessness.  His speech was normal.  His mood was dysthymic by 
report, but euthymic to slightly expansive affect.  His range was 
adequate with no lability.  His thought processes were mostly 
linear with some redirection and some circumstantiality.  There 
was no suicidal or homicidal ideation.  There were no current 
audio or visual hallucination, but he reported some non-command 
audio hallucinations what were ego dyntonic.  He also ruminated 
about gambling.  His memory was grossly intact.  His insight and 
judgment were poor to fair.  He was future oriented.  He had some 
positive relationships.  The examiner indicated that the Veteran 
fit the criteria for gambling dependence, bipolar disorder, and 
possibly a panic disorder with agoraphobia.  His global 
assessment of functioning (GAF) was 45.  

In January 2005, the Veteran was afforded a VA psychiatric 
examination.  The Veteran related that since service, he had 
basically worked odd jobs and eventually worked cutting laws, so 
he could work entirely alone.  He related that he had never made 
enough money and relied on his mother for financial support.  He 
stopped doing yard work 6 years ago.  He had been married two 
times and had no children.  His last marriage was violent.  
Currently, he reported that he did not participate in any 
activities other than helping his mother.  He related that he was 
not friendly with anyone else and had become more isolated over 
the years.  He described having fights with people and 
experiencing road rage.  He indicated that he had made 
inappropriate comments to people and was charged with assault, 
but the charges were dropped because the other person was in 
prison.  

Mental status examination revealed that the Veteran appeared 
confused and had memory issues.  The Veteran was marginally 
groomed.  He related that he had continued auditory 
hallucination.  He indicated that they were more frequent prior 
to when he took medication.  He also stated that he had some 
mistrust and paranoia of others.  His speech was normal.  His 
thought process was goal-directed.  He reported occasional 
thoughts of suicide; however, he denied current intent or plan, 
saying he could not make an attempt due to his mother.  He also 
described homicidal ideation, indicating that he thoughts of 
assaulting others.  His described his mood as racing with some 
days where he was depressed and even isolated.  He stated that he 
had highs and lows.  His appetite was poor.  He slept with 
medication.  He had panic attacks as frequently as one time a 
week, as infrequently as one time per month.  He related that the 
panic attacks frightened him.  He reported having daily anxiety.  
The Veteran described his past gambling problems.  The diagnosis 
was mood disorder with psychosis, rule out bipolar disorder; 
anxiety disorder, not otherwise specified; panic disorder without 
agoraphobia; pathological gambling; and history of polysubstance 
abuse, sustained remission.  The GAF was 49.  

The examiner provided an opinion that the Veteran's mental health 
symptoms would cause severe limitations in his ability to 
maintain regular employment.  In addition, his symptoms of 
anxiety and depression would preclude his ability to maintain a 
consistent schedule and pace.  He was severely limited in his 
ability to interact with others in the workplace in an 
appropriate manner.  He would not be able to accept supervision 
instruction from others and would not be able to work with co-
workers.  In January 2005, the Veteran was afforded a general 
medical examination which indicated that he had a panic disorder 
and a bipolar disorder.  The examination was consistent with the 
other examination.  

Subsequent mental health evaluations were consistent with the VA 
examination.  In January 2006, it was noted that his mother's 
health issues and a sister's death had proved stressful  

In January 2007, the Veteran was afforded another VA examination.  
On examination, the Veteran did not have impairment of thought 
processes or communication.  However, the Veteran displayed 
inappropriate behavior during the interview.  There were no 
suicidal or homicidal thought, plans, or intent.  The Veteran was 
able to maintain hygiene and perform the basic activities of 
daily living.  He was oriented times three.  There was no 
indication of memory loss or impairment.  The Veteran did not 
have ritualistic behavior which interfered with daily activities.  
His speech was normal.  It was noted that the Veteran had severe 
panic attacks which last 20-30 minutes and occurred 1-2 times per 
month.  The Veteran reported having depression.  He did not have 
impulse control.  He expressed that he had sleep impairment.  The 
diagnoses were major depressive disorder, recurrent, mild, 
without psychotic features; panic disorder without agoraphobia.  
The GAF was 58.  The examiner felt that the Veteran was 
employable.  

In February 2008, the Veteran presented to a VA clinic with 
complaints of intrusive recollections and recurring, distressing 
dreams.  The Veteran related that he was irritable and would wake 
every couple of hours, three to five times nightly which left him 
exhausted during the day.  He indicated that he had been very 
depressed that month and had fleeting thoughts of suicide, but 
denied actual plan or intent.  His mental status examination was 
essentially normal with a GAF of 60.  The diagnoses were PTSD and 
major depressive disorder.  

In a subsequently received undated treatment report, the 
diagnoses were the same, but the GAF had dropped to 48.  It was 
this examiner's opinion that the Veteran was incapable of 
maintaining adequate gainful employment due to the chronicity and 
severity of his PTSD, anxiety, and depression.  It was noted that 
the Veteran experienced severe and persistent symptoms of 
intrusive recollections of military trauma along with heightened 
irritability, anger, insomnia, hypervigilance, anxiety, avoidance 
of social interactions, and feelings of panic.  Additionally, he 
suffered from depressed mood, feelings of hopelessness and 
apathy, low self-esteem, anhedonia, feelings of guilt, 
significantly impaired concentration, lack of energy, and low 
frustration tolerance.  The examiner felt that due to these 
symptoms, the Veteran was unable to tolerate the prolonged social 
interactions and supervisory oversight that would routinely be 
required in occupational and work settings.  

In an August 2008 and May 2009 letters, the Veteran's VA 
psychiatrist indicated that he was treating him for PTSD.  
Currently, he had nightmares, poor sleep, and feelings of 
paranoia.  He reported anger, anxiety attacks, and living in fear 
and constant worry.  He was unable to trust others or deal with 
crowds.  He felt physically threatened in crowds.  This had 
limited his ability to work and his function.  It was the 
psychiatrist's opinion that the Veteran was not able to start or 
maintain employment.  The diagnoses were PTSD and major 
depressive disorder.  The GAF was 55.  Subsequent treatment 
records were consistent, but the GAF had fallen back to 45 by 
February 2009.  

In July 2009, a VA nurse submitted a letter which indicated that 
the Veteran had been treated for multiple medical issues, 
including PTSD.  

In August 2009 and May 2010, a VA Licensed Social Worker 
submitted letters indicated that the Veteran had PTSD, major 
depressive disorder, and generalized anxiety disorder.  His GAF 
was 39.  He provided an opinion that the Veteran was not 
employable.  

Information was also received from the Veteran's mother who 
indicated that the Veteran had severe psychiatric symptoms.  A 
news article was also received which reflected that a 
servicemember had been mistreated by other servicemembers, none 
related to this case.  

The regulations for mental disorders are found in 38 C.F.R. §§ 
4.125-4.130.  The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9434 are rated according to the 
General Rating Formula for Mental Disorders.  A 50 percent rating 
is provided for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The Board 
notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered but 
is not determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption of 
the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 to 
30 is indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost all 
areas.  A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasionally 
fails to maintain minimal personal hygiene (e.g., smears feces) 
or gross impairment in communication (e. g., largely incoherent 
or mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130.

In this case, the Veteran's GAF scores have varied with the 
majority reflecting serious impairment due to the Veteran's 
psychiatric disabilities.  Likewise, while there has been some 
fluctuation in the Veteran's symptoms, overall, the criteria for 
a 70 percent rating are met.  The Veteran exhibits occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood.  He 
has had suicidal ideation; severe panic attacks and depression 
which affect his ability to function independently, appropriately 
and effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain effective 
relationships. 

However, a 100 percent rating is not warranted because his 
psychiatric disabilities are not productive of total occupational 
and social impairment.  He does not have gross impairment in 
thought processes or communication.  The Veteran does not suffer 
from persistent delusions or hallucinations since going on 
medication.  His behavior is not grossly inappropriate.  He is 
able to perform activities of daily living, including maintenance 
of minimal personal hygiene.  The Veteran is oriented to time and 
place.  The Veteran has some memory impairment, but he does not 
have memory loss for names of close relatives, own occupation, or 
own name.  He is not totally socially impaired as he maintains a 
family relationship.  Accordingly, the Board concludes that the 
criteria for a 100 percent rating are not met.  

The Board is aware that the symptoms listed under the 70 percent 
evaluation are essentially examples of the type and degree of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
However, the Board finds that the preponderance of the evidence, 
including the clinical findings, shows that the Veteran's PTSD 
symptoms more nearly approximate occupational and social 
impairment with reduced reliability and productivity.  

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports a higher rating of 70 percent.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedule for his 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as discussed 
above.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted for this claim.

TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for psychiatric disabilities, 
rated as 70 percent disabling; tinnitus, rated as 10 percent 
disabling; and hearing loss, rated as noncompensable.  The 
combined rating is 70 percent per 38 C.F.R. § 4.25.  Thus, the 
Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  
Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful employment 
(i.e., work that is more than marginal, which permits the 
individual to earn a "living wage").  See Moore v. Derwinski, 1 
Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the Veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  See Van Hoose.

The Veteran is unemployed and has been for years.  The 
psychiatric evidence discussed above establishes that the Veteran 
is unemployable due to his service-connected psychiatric 
disabilities.  Although one VA examiner indicated that he was 
unemployable, the remainder of the voluminous evidence and 
opinions shows that he is not able to obtain and sustain 
employment.  

In viewing the medical evidence of record, as well as the 
Veteran's statements and lay evidence, the Board finds that a 
TDIU is warranted.  




ORDER

The appeal as to entitlement to rating in excess of 10 percent 
for bilateral tinnitus is dismissed.  

Entitlement to a 70 percent rating, and not higher, for 
psychiatric disability is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his hearing, the Veteran testified that his hearing loss had 
worsened and he was willing to report for a new VA examination.  
He also indicated that he had just received notice that he was 
scheduled for a VA examination for his hearing loss on August 28, 
2009.  As the Veteran has asserted that his service-connected 
disability has worsened since his last examination, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  His 
complete VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangement to obtain the 
Veteran's complete VA treatment records for 
hearing loss from the Tampa VA treatment 
facility, dated since February 2009, to 
include any VA examination report dated 
August 28, 2009.

2.  Thereafter, schedule the Veteran for a 
VA audiological examination.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test, should be 
conducted.  The examiner should 
specifically report the auditory thresholds 
in the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz for both ears.

The examiner should also comment on the 
effects of the Veteran's hearing loss on 
his occupational functioning and daily 
activities. 

All opinions must be supported by a clear 
rationale.

3.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, AMC should 
return the case to the examiner for completion 
of the inquiry.  

4.  Finally, readjudicate the Veteran's claim on 
appeal.  If the benefit sought on appeal is not 
granted in full, provide the Veteran and his 
representative with a supplemental statement of 
the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


